DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Vaughan on 08/22/2022.
The application has been amended as follows: 

In the Claims
 
Claim 1, line 13, “such that” has been replaced by  --, the muscle tension being generated by causing--  ;
Claim 1, line 14, “undergoes” has been replaced by  --to undergo--  ;
Claim 4, line 9,  --directly--  has been inserted before “impart”;
Claim 4, line 10, “such that” has been replaced by  --, thereby causing--  ;
Claim 4, line 11,  --to--  has been inserted after “occupant”;
Claim 4, line 11, “and” has been replaced by  --such that--  ;
Claim 8, line 13, “such that” has been replaced by  --, the muscle tension being generated by causing--  ; and 
Claim 8, line 14, “undergoes” has been replaced by  --to undergo--  .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests an occupant posture control method that utilizes an actuator to cause an occupant to undergo posture loss from a first posture to a second posture, which in turn causes muscle tension as a reflexive muscle tension due to the occupant attempting to return from the second posture to the first posture, together with the other details recited in independent claim 1.  Similarly, none of the prior art teaches or suggests an occupant posture control device configured to utilize an actuator to cause an occupant to undergo posture loss from a first posture to a second posture, which in turn causes muscle tension as a reflexive muscle tension due to the occupant attempting to return from the second posture to the first posture, together with the other details recited in independent claim 8.  None of the prior art teaches or suggests an occupant posture control method that utilizes an actuator to directly impart a stimulus to a part of the occupant corresponding to where the muscle tension is to be generated in order to cause opposing muscles at that part to contract such that a posture of the occupant is maintained, together with the other details recited in claim 4.  
JP 2008097058 to Matsushita provides stimulation to an area of the occupant’s body by an element 5, shown in Figures 1-2, which causes a reactive tensioning of the occupant’s muscles.  However, Matsushita moves element 5 for the purpose of placing directly placing the occupant in a better position for a predicted event such as a turn of the vehicle in which the occupant is riding.  Matsushita does not cause a loss of posture in response to which the occupant tensions his or her muscles in an attempt to restore a posture that has been lost.  Also, Matsushita’s element 5 stimulates the occupant, but does not completely support the occupant.  As such, the occupant must continue to tension opposing muscles in order to maintain a steady posture in any of the positions incident to the adjustment of element 5.  This tensioning of opposing muscles is considered to be inherent in most slow moving or stationary states for the limbs of a person.  However, Matsushita does not directly impart the stimulus to a part of the occupant corresponding to where the muscle tension is to be generated to thereby cause the opposing muscles at that part of the occupant to contract.  An example of such direct stimulation is the case where electrodes directly stimulate the opposing muscles in anticipation of a predicted event that calls for the occupant’s posture to be maintained.  
None of the prior art teaches or make obvious that which Matsushita is lacking with regard to the invention as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636